DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS submitted.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 3-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not understood what “solid-solved” and “not solid-solved” yttrium is as it is not defined in the specification and it is unclear what this term means in English.  



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2003/0031984 A1) to Rusin et al.  (hereinafter Rusin).
Rusin is directed toward dental mill blanks from zirconium.  Rusin discloses at paragraph [0030] that a mill blank may be made from zirconium.    Rusin discloses at paragraph [0036] that the blank may be at 95% density to allow rapid machining, which would inherently have a pore volume of 0.03 and 0.07 cm3/g a specific area of 1 to 10 cm2/g as it is used for the same purpose of the same materials.  Rusin discloses at paragraph [0053] that the mill blank is made from a single crystal zirconium oxide and yttrium oxide, which the Office asserts reads on a “solid-solved yttrium containing zirconia particle.   Rusin discloses each and every element as arranged in claims 1-2 and 8-10.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






10.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2003/0031984 A1) to Rusin et al.  (hereinafter Rusin) in view of the teachings of (US 2003/0125189 A1) to Castro et al.  (hereinafter Castro) in further view of the teachings of (US 4,722,915) to Soma et al.  (hereinafter Soma).
Rusin is directed toward dental mill blanks from zirconium.  Rusin discloses at paragraph [0030] that a mill blank may be made from zirconium.    Rusin discloses at paragraph [0036] that the blank may be at 95% density to allow rapid machining.  Rusin discloses at paragraph [0036] that the blank may be at 95% density to allow rapid machining, which would inherently have a pore volume of 0.03 and 0.07 cm3/g a specific area of 1 to 10 cm2/g as it is used for the same purpose of the same materials.  Rusin discloses at paragraph [0053] that the mill blank is made from a single crystal zirconium oxide and yttrium oxide, which the Office asserts reads on a “solid-solved yttrium containing zirconia particle.   Rusin teaches that the mill blank is made from a single crystal zirconium oxide and yttrium oxide, but is silent regarding the percent of the yttrium present.  
Castro is directed toward dental mill blanks having yttrium and zirconium oxides particles.  Rusin and Castro are both directed toward dental mill blanks having yttrium and zirconium oxides particles and therefore are analogous art.  Castro teaches at paragraph [0106] that the powder is pressed to form the blank.   Castro teaches at paragraph [0060] that the blank contains a combination of zirconium and yttrium.  
Soma is directed toward ceramics having yttrium and zirconium oxides particles.  Rusin and Soma are both directed toward ceramics having yttrium and zirconium oxides particles and therefore are analogous art.  Soma teaches at (C1, L57-62) that the object is to provide a high durability zirconia ceramic that is free from degradation of shape and strength reduction for an extended period of time, which would be very beneficial for materials used as dental implants milled from a mill blank and would motivate one skilled to modify the mill blank.   Soma teaches at (C2, L47-62) that solid stabilizer, such as yttria, is solved into the zirconia to increase the degree of degradation of the body.  Soma teaches at (C3, L5-12) that the pore size is too low it increases the strain, aka want to have some porosity to increase strength.  Soma teaches at (C3, L25-45) that zirconia porcelains prepared from 8.2 yttria powder and 91.8% zirconia powder has improved strength.    Soma teaches at (C4, L35-46) that the range for yttria is 2% to 10% to maximize properties.  Soma teaches at (C4, L45-62) that the powder is pressed.  One skilled in the art would use the formulation of 2-10% yttria and cold press to form a rapid processing mill blank, which would then allow for easier milling for dental purposes and later sintered.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Rusin in view of the teaching of Castro and Soma to modify Rusin to have a zirconia mill bank having 2-10% yttria to increase strength machined with 15% to 30% porosity to reduce milling time before cure that forms a prime facie case of obviousness for claims 1-16.    

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-13202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766